DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  typographical error “the a furnace cavity”.  Appropriate correction is required.
The amendment to the claims filed Jul. 21, 2022 is sufficient for the Examiner to withdraw the objection to claim 3.  
Response to Arguments
Applicant’s arguments with respect to claim(s) rejected over the prior art applied in the non-final have been considered, but are moot due to the new grounds of rejection necessitated by the amendment filed Jul. 21, 2022.  Applicant has amended the claims with the heating step with a new temperature range between 600 degrees C and about 1800 degrees C, which includes temperatures outside of the previously claimed ranges.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota et al. (JPH092832A – hereinafter Ota).
For the Ota reference, the Examiner will reference the text of the attached machine translation. 
Regarding claims 1-2 and 4, Ota (Fig. 1, [0009], [0011], [0017]-[0019],[0022] discloses a method and apparatus comprising a fiber drawing furnace (corresponding to a furnace assembly) to heat the lower end portion of base material (corresponding to an optical fiber preform) for optical fiber for drawing  an optical fiber, as claimed in claim 4.  Ota discloses the furnace assembly comprises an upper chamber of an upper muffle extension (“base storage cylinder 25”)  through which a down feed handle (“support rod 18”) supporting a base material (corresponding to supporting an optical fiber preform – claim 4) for an optical fiber.  Ota discloses the downfeed handle penetrates an upper chamber provided with an annular insulating heater (34).   These disclosures provide for the claimed positioning a downfeed handle (“support rod 18”) within an upper muffle extension (“base storage cylinder 25”) and the claimed supporting in claim 4 of an optical fiber preform from the downfeed handle.  While Ota fails to specifically state, the upper muffle extension having an inner surface, it would be obvious to a person having ordinary skill in the art,  the upper muffle extension of Ota (Fig. 1) having an inner surface.  Ota (Fig. 1 and [0019]-[0020]) further discloses injecting a process gas, such as nitrogen (claimed in claim 2) with an inert gas supply source attached to the lower end of the gas introduction cylinder through a plurality of gas supply pipes communicating with upper chamber 24 through gas introduction port 29 and an inert gas atmosphere inside of the furnace.  It would be obvious to a person having ordinary skill in the art, These disclosures provide for the claimed injecting a process gas through a gas screen around the downfeed handle.  
Ota fails to explicitly state a gap is defined between an outer surface of the downfeed handle and an inner surface of the upper muffle extension.  However, Ota (Fig. 1) clearly illustrates there is a gap between an outer surface of the downfeed handle and an inner surface of the upper muffle extension.  
Ota  ([0017] and [0022]) further discloses heating the upper chamber of the upper muffle extension by an upper heater (“heat insulating heater 34”) so that heat convection of the atmospheric gas does not occur between the upper end of  the upper chamber and the portion surrounded by the core tube.  While Ota fails to explicitly state the upper heater is thermally coupled to the upper muffle, with the disclosure of the upper heater of Ota providing heat to the upper chamber of the upper muffle extension, it would be obvious to a person having ordinary skill in the art, this disclosure provides for the upper heater of Ota thermally coupled to the upper muffle.
Ota ([0027]) further discloses the atmospheric temperature at the upper end of the upper chamber is set in the range of 100 degrees C to 700 degrees C.  While Ota fails to disclose the heating such that the gap is heated to a temperature in the range between 600 degrees C and about 1800 degrees C, with the obviousness of the gap between an outer surface of the downfeed handle and an inner surface of the upper muffle extension discussed above, it would be obvious to a person having ordinary skill in the art, the heating of the upper muffle extension in the range of 100 degrees C to 700 degrees C provides for the gap is heated to a temperature in a range between 100 degrees C to 700 degrees C, which overlaps Applicant’s claimed range between about 600 degrees C to 1800 degrees C.  
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota et al. (JPH092832A – hereinafter Ota) as applied to claim 1 above, and further in view of Otosaka (US 2010/0207333).
Regarding claim 3, Ota (Fig. 1 and [0017]) discloses an annular carbon heater for heating and melting the lower end of the optical fiber base material 15 inside of the core tube 14 (corresponding to a furnace cavity).  While Ota fails to explicitly state the annular carbon heater creates a hot zone within the furnace cavity.  Based on the disclosure the annular carbon heater is for heating and melting the lower end of the optical fiber base material 15 inside of core tube 14, it would be obvious this provides for creating a hot zone within a furnace cavity of the furnace assembly.  Ota fails to disclose the temperature during the heating and melting of the lower end of the optical fiber base material.  However, Otosaka ([0004] and Fig. 1) discloses an optical fiber drawing furnace and the temperature of the furnace during the drawing process reaches around 2000 degrees C.  Both Ota and Otosaka disclose drawing optical fibers.  Therefore, based on the additional teachings of Otosaka, it would be obvious to a person having ordinary skill in the art, in the drawing process for an optical fiber to create a hot zone with drawing temperatures of around 2000 degrees C, which overlaps Applicant’s claimed range of 1900 degrees C or greater.  
Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota et al. (JPH092832A – hereinafter Ota) as applied to claim 1 above, and further in view of Taru et al. (US 6,668,592 – hereinafter Taru).
Regarding claims 6 and 7, as discussed in the rejection of claim 1 above, the obviousness of the gap in the method of Ota.  Ota fails to disclose the gap has a length from about 0.5 cm to about 2.5 cm between an outer surface of the downfeed handle and the inner surface of the upper muffle extension.  However, Taru (Figs. 1, 2, 7(A)-7(B), abstract, Col. 7, lines 4-21 and Col. 10, lines 20 to Col. 11, line 11) discloses a similar apparatus and method for drawing comprising a dummy rod (2), connecting part (3) and plates (4 and 17) positioned within an upper muffle extension (“inner tubes 5,5’”) and an upper heater (“auxiliary heater 18”) is provided to heat the vicinity of the upper end of inner tube 6 to reduce the vertical temperature difference inside upper space 19a.  The combination of the dummy rod (2), connecting part (3) and plates (4 and 17) provide for a downfeed assembly and the downfeed assembly supporting an optical fiber preform.  Taru (abstract and Col. 2, line 60 to Col. 3, lines 12-33) discloses separating plates (4,17) adapted to partition a space so the gas in the upper space above the preform less influences conditions of the drawing of the preform.  Accordingly the drawing is stably continued, and fluctuation in fiber diameter is increased.  Therefore, it would be obvious to a person having ordinary skill in the art, the method of drawing by Ota could be improved by substituting the downfeed assembly of Ota with Taru to partition space in the drawing furnace to reduce fluctuations in fiber diameter during drawing.  The substitution of the downfeed assembly with Taru provides for a gap having a length.  Taru fails to explicitly state the gap length in Figs. 7(A)-7(B), but Taru discloses (Col. 5, lines 23-28) an embodiment where the outer diameter of a separating plate must be smaller than the inner diameter of the inner tube 5 by 10 mm.  Therefore, based on the additional disclosure by Taru, it would be obvious to try an outer diameter of separating plates 4 and 17 in the method of Ota in view of Taru to be smaller than the diameter of the inner surface of the upper muffle extension by 10 mm (1 cm).  This provides for a gap length measured from between an outer surface of separating plates 4 and 17 of the downfeed handle to the inner surface of the muffle extension as approximately 1 cm, which is within Applicant’s claimed range of from about 0.5 cm to about 2.5 cm, as claimed in claim 6 and a gap length of 1 cm provides for a gap has a length within Applicant’s claimed range of about 4 cm or less between an outer surface of the downfeed handle and the inner surface of the upper muffle extension, as claimed in claim 7.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  applicant’s arguments against Taru for the auxiliary heater only heats the upper end of the furnace to a temperature of about 400 Degrees C are persuasive, and the Ota reference teaches heating an upper chamber of a drawing furnace with an upper heater to a range of 100 to 700 degrees C, which is outside of Applicant’s claimed range of 800 degrees C to 1100 degrees C.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/               Primary Examiner, Art Unit 1741